UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 13, 2012 DIGITAL ALLY, INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-33899 20-0064269 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7311 W. 130th Street, Suite 170, Overland Park, KS 66213 (Address of Principal Executive Offices) (Zip Code) (913) 814-7774 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) and (d)On July 13, 2012, the Board of Directors elected Steven Phillips as a director of Digital Ally, Inc. (the "Company") for a term expiring at the next Annual Meeting of Stockholders.Mr. Phillips will step down as the Company's Vice President - Engineering to accept a position of Director of Marine Engineering at Garmin Ltd.He will receive no compensation for his service on the Board of Directors in this term.Mr. Phillips, age 63, has been the Vice President of Engineering since March 30, 2009.Prior to joining the Company Mr. Phillips was an Engineering Team Manager at Garmin Ltd.The Company will assign Mr. Phillips' duties to certain of the senior engineers in the department. The information contained in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 18, 2012 Digital Ally, Inc. By: /s/Stanton E. Ross Name: Stanton E. Ross Title: President and Chief Executive Officer
